Citation Nr: 0529699	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  94-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for chronic low back strain, for the period from 
September 13, 1991, through August 10, 1995.

2.  Entitlement to a disability rating in excess of 40 
percent for chronic low back strain, from August 11, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 decision of the RO that denied a 
disability rating in excess of 20 percent for service-
connected chronic low back strain.  The veteran filed a 
notice of disagreement (NOD) in August 1993, and the RO 
issued a statement of the case (SOC) in September 1993.  The 
veteran filed a substantive appeal in October 1993.

The veteran failed to appear at hearings before an RO Hearing 
Officer that were  scheduled for May 2, 1994, and June 6, 
1994.

In August 1996, March 1999, and May 1999, the RO issued 
supplemental SOCs, reflecting the continued denial of the 
claim for a disability rating in excess of 20 percent for the 
service-connected chronic low back strain.

In March 2000, the Board remanded the matter to the RO for 
additional development.  In December 2004, the RO increased 
the disability evaluation to 40 percent for chronic low back 
strain, effective August 11, 1995 (the date of VA 
examination).  The December 2004 SSOC and the September 2005 
SSOC reflect the RO's denial of a disability rating in excess 
of 40 percent for chronic low back strain.  

Because a higher evaluation is available for chronic low back 
strain, both prior to and after the August 11, 1995 VA 
examination, and the veteran is presumed to seek the maximum 
available benefit for a disability, claims for higher ratings 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the Board has re-characterized the appeal as 
encompassing two issues set forth on the first page of this 
document.   




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the period from September 13, 1991, through 
August 10, 1995, the veteran's chronic low back strain was 
manifested, primarily, by objective evidence of, at most, 
moderate limitation of motion of the lumbar spine with pain; 
there is no credible evidence that such pain resulted in any 
additional functional impairment, and there is no evidence of 
discogenic disease or neurological involvement.

3.  Since August 11, 1995, the veteran's chronic low back 
strain has been manifested, primarily, by objective evidence 
of overall severe limitation of motion, tenderness, muscle 
spasms, and early narrowing of intervertebral disc space; 
objective evidence of either ankylosis of the lumbar spine or 
of associated intervertebral disc syndrome of the lumbar 
segment of the spine is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for chronic low back strain, for the period from 
September 13, 1991, to August 10, 1995, have not been met.   
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (1991-2003); 
38 C.F.R. Part 4 (2004).

2.  The criteria for a disability rating in excess of 40 
percent for chronic low back strain, from August 11, 1995, 
have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(1991-2003); 38 C.F.R. Part 4 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Through the September 1993 SOC, and the August 1996, March 
1999, May 1999, December 2004, and September 2005 SSOCs, as 
well as the February 2003 and February 2004 letters, the 
veteran and his representative have been notified of the laws 
and regulations governing the claims, the evidence that has 
been considered in connection with this appeal, and the bases 
for the denial of the claims.  The RO notified the veteran of 
the applicable rating criteria, and of the need for evidence 
of current medical treatment (representing a a worsening of 
his service-connected disability).  After each, the veteran 
and his representative were given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board also finds that the RO's February 2003 and February 
2004 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In that letter, the 
RO requested that the veteran provide the names and addresses 
of medical providers, the time frame covered by the records, 
and the condition for which he was treated, and notified him 
that VA would request such records on his behalf if he signed 
a release authorizing it to request them.  The RO's letter 
also invited the veteran to send in all evidence to support 
his claims.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  .  
In this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, with respect to the 
matter herein decided, any delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that each claim was fully developed and re-adjudicated after 
notice was provided.  

When the RO initially adjudicated the claims in June 1993, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the February 2003 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the criteria for increased ratings, and 
soliciting information and evidence from the veteran.  The 
letter was provided to the veteran several months before the 
December 2004 SSOC, and the RO afforded the veteran well over 
a one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that is pertinent to either 
claim on appeal that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.

II.  Factual Background

Service medical records reflect treatment for recurrent low 
back pain and muscle spasms.  Service connection has been 
established for chronic low back strain, effective July 7, 
1982.

On September 13, 1991, the veteran filed a claim for an 
increased rating for his service-connected chronic low back 
strain.

During a May 1993 VA examination, the veteran reported 
severe, chronic low back pain. Reportedly, the veteran was 
unable to lift, walk, or sit for any long period of time; his 
pain increased with bowel movements, and radiated up his 
back.  He took medication daily for pain relief.  Range of 
motion of the lumbar spine was to 50 degrees on flexion, to 
10 degrees on extension, to 20 degrees on right lateral 
bending and to 30 degrees on left lateral bending, and to 50 
degrees on rotation to the right and to 45 degrees on 
rotation to the left.  The VA examiner noted objective 
evidence of painful motion; no neurological involvement was 
identified.  The VA examiner diagnosed the veteran with lower 
back pain increasing in frequency.

In June 1993, the RO increased the disability evaluation for 
chronic low back strain from 10 percent to 20 percent, 
effective September 16, 1991.

The veteran underwent a VA examination in August 1995.  
Examination revealed normal curves, with tenderness and 
muscle spasm in the left paravertebral muscle group.  Range 
of motion of the lumbar spine was to 45 degrees on flexion, 
to 10 degrees on extension, to 20 degrees on right lateral 
bending and to 15 degrees on left lateral bending, and to 15 
degrees on rotation to the right and left.  The veteran 
complained of pain and stiffness on extension.  X-rays 
revealed early narrowing of intervertebral disc space, L4-L5, 
and marked straightening related to muscle spasms.

A report of the August 1996 VA examination reflects a history 
of back trauma in 1979, when the veteran injured his back 
during an exercise crawl while on active duty.  The veteran 
reported current pain in the lower back, radiating upward to 
his left and right; no downward radiation was noted.  
Examination revealed no postural abnormalities, no scoliosis 
or sciatic lift, no bolster sign on forward flexion, a normal 
back curve, and normal lateral flexion and rotation.  
Straight leg raising test, bilaterally, and deep tendon 
reflexes at the knees and ankles were normal. There was 
normal sensation to pinprick, and normal muscle strength of 
the legs and back.  The VA examiner found no evidence of 
discogenic disease.
 
X-rays taken of the veteran's lumbar spine in January 1999 
revealed no degenerative changes; intervertebral disc spaces 
were well preserved.

Correspondence received from the Social Security 
Administration in August 2003 reflects that the veteran was 
not receiving disability benefits.

X-rays taken of the veteran's lumbosacral spine in April 2004 
revealed mild degenerative changes at L5-S1 level.

The veteran underwent a VA examination in April 2004.  He 
described his lower back pain as occurring daily, with 
increased pain with standing or sitting too long in one 
position.  Reportedly, he began working during the last two 
weeks for a large retail company, but he was not expected to 
lift heavy boxes.  The veteran reported flare-ups of lower 
back pain after bending or overuse, and having fatigue 
throughout the day.  He reported more stiffness in his lower 
back during cold and damp weather.  The veteran reported no 
need to use any assistive devices for ambulation, and he did 
not wear a back brace.  He indicated that he had not fallen 
or sustained any trauma as a result of his lower back pain, 
and there were no neurological symptoms.  He denied 
radiculitis or difficulty having a bowel movement or 
incontinence of urine.  Reportedly, he took medications daily 
for back pain.  His activities of daily living were not 
affected, as the veteran could dress, bathe, and do 
recreational activities with the lower back pain.  The 
veteran reported that he had "learned to live with it," and 
was more aware of sudden twists or any quick movements, which 
increased his lower back pain.  

Examination of the veteran's back revealed a normal curvature 
of the spine, without any evidence of trauma or asymmetry; 
mild tenderness to palpitation along L2-L5, without any 
spasms, was noted.  Range of motion of the lumbar spine was 
from 0 to 35 degrees extension to flexion, with pain and a 
"pulling sensation;" to 38 degrees on right lateral bending 
and 75 degrees on left lateral bending with discomfort at the 
endpoints; and to 70 degrees on rotation to the right and 
left with discomfort at the endpoint.  Straight leg raising, 
bilaterally, was from 0 to 45 degrees, with discomfort at the 
endpoint; deep tendon reflexes were 2+.  Strength and muscle 
tone were normal.  With 5 minutes of repetitive range of 
motion, the veteran had fatigue, but was able to do all range 
of motion in the degrees noted, having more discomfort 
localized to the lower back.  The VA examiner diagnosed lower 
back strain, and indicated that the veteran had chronic daily 
pain and, as a result, a mild functional impairment.  
Regarding employment, the VA examiner commented that the 
veteran needed to avoid job positions requiring heavy lifting 
or sitting for long periods of time.  Neurological 
examination was normal.

In December 2004, the RO increased the disability evaluation 
for chronic low back strain to 40 percent, effective 
August 11, 1995 (the date of VA examination).

III.  Legal Analysis
  
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For the period from September 13, 1991, to August 10, 1995, 
the veteran's chronic low back strain has been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Effective August 11, 1995, the veteran's chronic low 
back strain is rated as 40 percent disabling under the same 
diagnostic code.

During the course of this appeal, VA renumbered pertinent 
rating provisions and revised the criteria for evaluation of 
orthopedic disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51454 (August 27, 2003).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claims 
only under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

In this case, the RO has considered the veteran's claims for 
an increased disability rating under both the former and 
revised schedular criteria (see December 2004 SSOC); as such, 
there is no due process bar to the Board doing likewise.   
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

In evaluating the veteran's disability, the Board has 
considered not only the criteria of Diagnostic Code 5295 (as 
in effect prior to September 26, 2003), but also the criteria 
of other potentially applicable former and revised diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of arthritis, a fractured vertebra 
(or residuals thereof), or ankylosis of the lumbar spine, 
consideration of former Diagnostic Codes 5003, 5285, 5286, or 
5289, respectively, or under comparable provisions of the 
General Rating Formula for rating diseases and injuries of 
the spine, in effect as of September 26, 2003, is 
unnecessary.  Also as explained in more detail for each 
period, below, the Board finds that the record presents no 
basis for evaluation of the veteran's disability as disc 
syndrome, under Diagnostic Code 5293 (renumbered Diagnostic 
Code 5243).

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 20 percent rating for lumbosacral strain was  assigned 
for muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in standing position; and a 
40 percent rating was assigned for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The Board has (as the RO has done), considered, 
alternatively, the provisions of Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine, in 
evaluating the disability under consideration.  Prior to 
September 26, 2003, that code provided for a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Effective September 26, 2003, the General Rating Formula for 
evaluating disease and injuries of the spine provides for 
evaluation of the back disabilities (referenced in renumbered 
sections 5235 to 5243) primarily on the basis of limited 
motion, ankylosis and/or neurological symptoms, or, 
alternatively, for disc disease, on the basis of the 
frequency and severity of incapacitating episodes.  See 
38 C.F.R. Part 4 (2004).

A.	Evaluation of Chronic Low Back Strain During the Period 
From
September 13, 1991, through August 10, 1995

Considering the evidence of record in light of the applicable 
rating criteria, for the period in question, the Board finds 
that a disability rating in excess of 20 percent is not 
warranted under any applicable criteria pertaining to the 
lumbar spine.  There is objective evidence of, at most, 
moderate limitation of motion of the lumbar spine with pain.  
While the evidence does reflect complaints of daily lower 
back pain during the period in question, there is no 
indication that the veteran experienced additional functional 
loss due to pain, in addition to that shown objectively, 
during flare-ups or with repeated use.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

On VA examination in May 1993, the physician documented 
painful motion; however, no objective evidence of radiating 
pain was identified and neurological examination was normal.  
In assigning the current 20 percent evaluation under 
Diagnostic Code 5295, or, alternatively under Diagnostic Code 
5292, the RO has considered functional loss due to pain for 
the period in question, and consideration of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, provides no basis for 
consideration of any higher evaluation under any pertinent 
provision of the rating schedule.  [Parenthetically, the 
Board notes that, as evaluation of the same "disability" or 
the same "manifestations" under various diagnostic codes 
violates the rule against pyramiding (see 38 C.F.R. § 4.14), 
the veteran is not entitled to more than one rating for the 
disability under consideration.]  Specifically, the evidence 
does not demonstrate severe lumbosacral strain with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  

During the period in question, there also is no evidence of 
discogenic disease to warrant consideration, alternatively,  
of whether a higher rating is assignable under Diagnostic 
Code 5293.

B.	Evaluation of Chronic Low Back Strain For the
Period From August 11, 1995

Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that, since August 11, 1995, 
there is objective evidence of some narrowing of 
intervertebral disc space, along with limited and painful 
motion, as well as additional evidence of functional 
impairment to warrant the currently assigned maximum rating 
of 40 percent under either Diagnostic Code 5295 (renumbered 
5237) or, alternatively, Diagnostic Code 5292 or, since 
September 26, 2003, the General Rating Formula for evaluating 
disease or injuries of the spine.  See 68 Fed. Reg. 51454 
(August 27, 2003).  In this regard,  The Board points out 
that, on VA examination in April 2004, the physician 
documented significant (more than moderate) degrees of 
limitation of flexion and painful motion, resulting in mild 
functional impairment.  In this regard, the Board notes that 
the veteran has repeatedly reported pain in his lower back 
that has progressively worsened, and, which according to the 
veteran, prevents him from lifting heavy items and from 
prolonged sitting.  The fact that the veteran experiences 
additional functional loss due to pain is also supported by 
x-ray findings, which show early narrowing of intervertebral 
disc space in August 1995 and more recent degenerative 
changes.  The currently assigned 40 percent evaluation 
contemplates that some of the veteran's functional loss is 
due to pain.  Moreover, as the veteran has the maximum 
evaluation under Diagnostic Code 5295 (as well as Diagnostic 
Code 5292), a higher evaluation,  under either diagnostic 
code, simply is not assignable.  See 38 C.F.R. §§ 4.40, 4.45; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board Board also finds that a higher evaluation is not 
assignable under any other potentially applicable diagnostic 
code that provides for assignment of a higher rating.  As 
indicated above, there simply is no finding of ankylosis so 
as warrant assignment of any higher rating under Diagnostic 
Code 5289, or, on that basis, since September 26, 2003,  
under the General Rating Formula for evaluating diseases and 
injuries of the spine (pursuant to which renumbered sections 
5235 to 5243 are evaluated).  See 68 Fed. Reg. 51454 
(August 27, 2003).  

Likewise, there is no basis for evaluation of the veteran's 
chronic low back strain as disc disease.  While the record 
reflects a notation of early narrowing of intervertebral disc 
space in the report of the the August 11, 1995 VA examination 
and recent x-ray evidence of degenerative changes, the record 
neither establishes a firm diagnosis of intervertebral disc 
syndrome of the lumbar segment of the spine, nor that any 
such condition is part and parcel of, or represents a 
progression of, the service-connected disability, so as to 
warrant evaluation, alternatively, under Diagnostic Code 5293 
(now 5243).  See 38 C.F.R. § 4.71a.  

C.  Conclusion

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
from September 13, 1991, the veteran's service-connected 
chronic low back strain has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the March 1999 SSOC).  
In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that 
disability ratings for chronic low back strain in excess of 
20 percent for the period from September 13, 1991, through 
August 10, 1995, and in excess of 40 percent for the period 
from August 11, 1995, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 
(1990).


ORDER

A disability rating in excess of 20 percent for chronic low 
back strain, for the period from September 13, 1991, through 
August 10, 1995, is denied.

A disability rating in excess of 40 percent for chronic low 
back strain, for the period from August 11, 1995, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


